Citation Nr: 0637501	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-43 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a disability evaluation greater than 30 
percent for a skin condition.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood.  

2.  The veteran's skin condition does not affect more than 40 
percent of his body.  The veteran's skin condition does not 
affect more than 40 percent of exposed areas of his body.  
The veteran did not require constant or near-constant 
systemic therapy or immunosuppressive drugs during the last 
12 month period.  

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a higher rating for a skin condition 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7806 (2006).

3.  A total rating based on individual unemployability due to 
the service-connected disabilities is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 50 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  
The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 
51-60 indicates that the veteran has moderate symptoms or 
moderate difficulties in social, occupational, or school 
functioning.  

In July 2005, the veteran underwent a VA PTSD examination.  
The veteran did not have a history of psychiatric inpatient 
treatment.  He reported nightmares, insomnia, loss of 
interest in previously enjoyable activities, elevated startle 
response, and feelings of helplessness and hopelessness.  The 
veteran avoided crowds and preferred to be completely alone.  
He was easily agitated.  He did not like to watch television 
coverage of the war in Iraq.  He denied suicidal or homicidal 
ideation.  

The veteran reported that he was self-employed as a shoe 
repairman and that he worked from 2 am to 7 am to avoid 
people.  The fact that the veteran works provides evidence 
against his claim that he is unable to work.  He was married 
but stated that he and his spouse "had problems," but would 
not elaborate on them to the examiner.  The veteran liked to 
drive to the country and spend time with his horse.  He also 
enjoyed driving his truck.  

Upon examination, the veteran demonstrated mood lability and 
frequent angry outbursts.  The veteran was casually dressed 
and well groomed at the examination.  He was minimally 
cooperative with the examiner.  He was guarded and evasive.  
His psychomotor activity was increased; he fidgeted with a 
piece of paper during the interview.  Eye contact was poor.  
Affect was irritable and anxious.  His speech was normal with 
regard to rate and rhythm.  His though processes were goal-
directed and coherent.  There was no evidence of delusional 
material.  The veteran reported a long history of auditory 
hallucinations in the form of someone calling his name.  He 
denied visual hallucinations.  The veteran's memory appeared 
to be intact for recent and remote events.  His insight was 
limited and his judgment was adequate.  The examiner found 
that the veteran had PTSD symptoms daily and that they 
resulted in moderate impairment of social and occupational 
functioning.  The examiner assigned a GAF score of 55.  
Overall, the Board finds that this examination provides 
evidence against this claim, indicating the moderate nature 
of this disorder.   

In September 2003, the veteran underwent a VA PTSD 
examination.  The veteran reported being irritable, having 
nightmares, and insomnia.  He had not been hospitalized for 
PTSD in the past.  He reported hearing voices calling him by 
name.  He denied drinking alcohol.  He did not like watching 
television, but read the news paper.  

Upon examination, the veteran was causally dressed and 
adequately groomed.  He cooperated throughout the examination 
but was easily distracted by sounds and noises outside the 
examiner's office.  He made occasional eye contact with the 
examiner.  His speech was normal in rate and volume. He 
reported feeling depressed.  The veteran's affect was 
restricted, blunted, and shallow, with a limited range of 
expressiveness.  Many of the veteran's replies to questions 
were not considered goal-directed.  At times the veteran 
exhibited some loose associations and was circumstantial.  
His memory was intact.  His insight was poor and his judgment 
was adequate.  

The examiner found that the veteran had symptoms of a thought 
disorder, separate from his diagnosis of PTSD.  The examiner 
found that the most prevalent PTSD symptom displayed at the 
examination was hypervigilance.  The examiner concluded that 
the veteran could function, minimally, at best, in a self-
employed capacity.   

The Board must find that the evidence discussed above does 
not show that the veteran meets the criteria for a 70 percent 
evaluation, and provides, overall, medical evidence against 
this claim.  Specifically, the evidence does not show 
occupational and social impairment in most areas, such as 
work, family relations, judgment, thinking, or mood.  

At the times of his examinations, the veteran was self-
employed as a shoe repairman.  As discussed below, there is 
evidence that the veteran remains gainfully employed and 
married with hobbies.  The evidence does not show that the 
veteran's judgment is impaired, or that his thinking is 
abnormal due to his PTSD.  

The evidence and examinations discussed above are entitled to 
great probative weight and are found to provide evidence 
against the claim.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's PTSD 
does not more closely approximate a 70 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  
The veteran does not meet the criteria for a 70 percent 
evaluation under DC 9411.  

The veteran also asserts that he is entitled to a higher 
rating for his service-connected skin condition, currently 
rated by analogy as 30 percent disabling under DC 7899-7806, 
dermatitis or eczema.  38 C.F.R. § 4.118.  He filed his claim 
for increase in August 2003.  

Under DC 7806, a 30 percent rating is warranted when the skin 
condition affects 20 to 40 percent of the entire body, or 20 
to 40 percent of the exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  A 60 
percent rating is warranted when the skin condition affects 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the last 12 
month period.  

The veteran underwent a VA skin diseases examination in July 
2005.  The veteran treated his skin condition with 
Ketoconazole cream for several years, but switched to 
Clotrimazole cream, Absorbase cream, Menthol cream, and a 
zinc pyrithone bar, in March 2005.  He reported that his skin 
condition was constant and that it had not progressed.  He 
stated it was more severe in warm weather.  He denied side 
effects from his medication, flare-ups, or incapacitation due 
to his skin condition.  The veteran was independent in his 
activities of daily living and stated that his symptoms are 
usually controlled with medications.  He also stated that the 
skin condition had cleared on his groin.  

Upon examination, the veteran had patches of tinea versicolor 
over his anterior chest.  The patches measured 1/2 inch to 1/4 
inch.  His arms, back, neck, and groin were all clear.  The 
patches on the veteran's chest were slightly raised and 
hypopigmented.  The centers of the patches were dry.  There 
was no scarring or disfigurement.  The exposed area affected 
by the skin condition was 0 percent and the entire body area 
affected was less than 1 percent.  The examiner's diagnosis 
was tinea versicolor.  

In November 2003, the veteran underwent a VA skin disease 
examination.  He reported treating his skin condition daily 
with topical creams.  The veteran reported that at times, the 
rash was present on his chest, back, groin, and feet.  Upon 
examination the rash was present posterior to the left knee.  
The patch was approximately 2 inches by three inches, and was 
scaly and red.  

The examiner stated that the total body area of active 
disease was less than one percent.  The examiner concluded 
that it was difficult to approximate the percentage of body 
involvement during exacerbations since they were not 
manifested during the exam.  The examiner diagnosed the 
veteran with tinea corporis.  

The Board must find that the evidence discussed above does 
not show that the veteran meets the criteria for a 60 percent 
evaluation, and provides, overall, medical evidence against 
this claim.  Specifically, the evidence does not show that 
more than 40 percent of the veteran's body is affected by the 
skin condition, or that more than 40 percent of exposed areas 
are affected.  In fact, the evidence appears to show that 
less than one percent of the veteran's body is affected, and 
none of his exposed areas are affected.  Also, there is no 
evidence of record to show that the veteran needed constant 
or near-constant systemic therapy or immunosuppressive drugs.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's skin condition does not 
more closely approximate a 60 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 50 percent for PTSD and entitlement to a 
rating greater than 30 percent for a skin condition.  
38 C.F.R. § 4.3.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran currently has six service-connected disabilities: 
PTSD rated as 50 percent disabling, a skin condition rated as 
30 percent disabling, and hypertrophied tonsils, an 
appendectomy scar, malaria, and bilateral hearing loss, all 
assigned noncompensable evaluations.  His combined disability 
rating (using the combined rating table) is 70 percent under 
38 C.F.R. § 4.25.  Therefore he meets the criteria set forth 
in 38 C.F.R. § 4.16(a).  

The Board finds that the post-service medical record provide 
strong evidence against a finding that any of the veteran's 
service connected non compensable disorders should be 
increased and none of the veteran's compensable disorders 
will be increased, for reasons cited above. 

The veteran is not unemployable due to his service-connected 
disabilities.  The RO obtained the veteran's Social Security 
Administration (SSA) records, which show that he stopped 
working in June 2002.  On his application for disability, the 
veteran listed a right elbow injury that he received falling 
off a house as the reason he stopped working.  

In this case, there is evidence of record that the veteran is 
currently self-employed as a shoe repairman.  An October 2005 
VA outpatient treatment report showed that he listed his 
occupation as a shoe repair person.  At his July 2005 VA PTSD 
examination, he reported working as a shoe repairman.  At his 
July 2005 VA skin diseases examination, he reported being 
self-employed.  In his December 2004 substantive appeal, the 
veteran stated that he still owned a shoe shop, and that 
business was good, but that he could no longer run the 
business by himself, and that he stopped at the shop at night 
to work.  

In June 2005, the RO sent the veteran a letter asking him to 
provide specific income information.  The veteran did not 
respond.  Without such information, a determination as to 
marginal employment cannot be made.  

The Board finds that the facts cited above are entitled to 
great probative weight and that they provide very negative 
evidence against the claim because they show that the veteran 
is gainfully employed.  

Even if the Board were to assume that the veteran is not 
working at this time, the SSA evidence shows that the stopped 
working due to a non-service-connected right elbow injury, 
providing more evidence against this claim.  

Even assuming the veteran does not work, or without reference 
to the SSA determination, the Board would find that the 
veteran does not meet the standandards of unemployability.  
The examinations cited above are found to provide evidence 
against the veteran's claim. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the Board has 
found that the examinations cited above, overall, support the 
denial of this claim.  Accordingly, the weight of the 
evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities and the evidence on file provides evidence 
against this claim. 

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The August 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the June 2005 VCAA follow-up letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, SSA records, VA medical 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

A higher evaluation for PTSD is denied.  

A higher evaluation for a skin condition is denied.  

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


